Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-21-00572-CV

             Shiela PIAZZA, Agent & Attorney-in-Fact for Phyllis Masterson,
                                     Appellant

                                            v.

 CITY OF WINDCREST, and Selena Breland, in her official capacity as Code Compliance &
                            Enforcement Officer,
                                  Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-CI-17091
                      Honorable Norma Gonzales, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are assessed against appellant.

      SIGNED February 16, 2022.


                                             _________________________________
                                             Lori I. Valenzuela, Justice